Holcomb, J.
(dissenting) — Whatever may have been the technical fault of counsel for plaintiff in bringing two separate suits when he should have brought but one, as I concede, or in failing to obtain the consolidation of the two suits even over the objection of appellants, the result of the above decision is to send the appellants forth free with $1,400 of ill-gotten gains. These they obtained by fraudulently mortgaging plaintiff’s land, to which they had fraudulently obtained title. It seems to me that this court should not assist the appellants to effectuate such a palpable though roundabout grand larceny.
I therefore dissent.